Angelina Ricketts, S.R. Curtis, Georgia Ricketts, M.W. Francis, Robbie Francis, Joe Ramsour, and J.S. Ramsour sued the plaintiffs in error, G.R. Ferguson, W.A. Martin, J.D. Hooks, and Elias Shaw, in the District Court of Hardin County to recover a league of land granted by Coahuila and Texas to Gregoria Garcia. Camilla G. Davis and A.P. Gray intervened, claiming a part of the survey.
The grant to Garcia was made on the 20th day of June, 1835, and on the 23d day of September, 1857, Gregoria Garcia conveyed the land to R.W.B. Martin. The plaintiffs and the interveners claimed under Martin, and proved by the introduction of title papers that all of the defendants except Shaw claimed from the same source. It is asserted that it was not shown that Shaw claimed under Martin, but, in the view that we take of the case, it is unnecessary for us to investigate that question.
The plaintiffs and interveners showed a regular chain of title from R.W.B. Martin, bearing date anterior to the title from Martin under which the defendants claim. The defendants offered in evidence a certified copy, from the office of the clerk of the County Court of Nacogdoches County, of an act of sale from Gregoria Garcia to Adolphus Stern, conveying the land in question, dated August 19, 1835, made before Louis Rueg, primary judge, and signed by Garcia and the judge with two assisting witnesses. The clerk certifies this instrument to be a true copy of archive No. 23 of the said office. The plaintiffs interposed ten objections, among them that the plaintiffs and defendants claim under a common source of title. The trial court sustained the objections of the plaintiff and excluded the instrument. Judgment was rendered for the plaintiffs and the interveners, which was affirmed by the Court of Civil Appeals.
The act of sale, dated the 19th day of August, 1835, by Gregoria Garcia to Adolphus Stern, made before Louis Rueg, primary judge of Nacogdoches, was executed in compliance with the law then in force and passed the title to the land in question to Stern. Being prior in date to the conveyance from Garcia to R.W.B. Martin, it constituted an outstanding legal title superior to that of Martin and was a good defense to the plaintiff's action for the land.
The original protocol being found in the office of the county clerk of Nacogdoches County, it will be presumed that it was deposited in that *Page 568 
office within the time prescribed by law. Nicholson v. Horton,23 Tex. 47.
The memorandum made upon the copy offered in evidence does not show that the original protocol was, on the day stated, first deposited in the office of the county clerk of that county, but it is evident that, the original being in the office, Gregoria Garcia appeared and acknowledged the execution of it in the form prescribed for proving deeds, and it was then recorded in the deed records.
The Court of Civil Appeals sustained the ruling of the trial court in excluding the certified copy of the original act of sale upon the ground that it would not have established an outstanding title if admitted, and, in support of that ruling, cited Rice v. Railway Company, 87 Tex. 90, in which the title of the common source was not derived directly from the original grantee, as in this case, but there was a gap between the sovereignty of the soil and the common source. The defendants, in that case, introduced a conveyance from the original grantee to another party, but did not show that it was not a link in the title of the common source, and this court held that the presumption that the common source had the title from the sovereignty of the soil would include the fact that the title proved as outstanding was embraced in the chain of title between the common source and the government. The evidence did not establish the existence of an outstanding superior title. In this case, R.W.B. Martin, the common source, derived his title directly from Gregoria Garcia, the original grantee. The government was the common source as to Martin and Stern; the latter having the prior conveyance, had the superior title. There was no chance for Stern's title to be in the chain of the common source, because the direct connection of Martin with Garcia necessarily excluded the conveyance to Stern. No presumption arises that the common source has acquired an independent outstanding title. Such presumption would nullify the rule that the title of the common source may be attacked by showing a superior outstanding title.
Garcia having parted with his title before he conveyed to Martin, the instrument excluded would have shown that plaintiffs did not have title to the land, and the court erred in excluding it from the jury, for which error, it is ordered that the judgments of the Court of Civil Appeals and of the District Court be reversed and that this cause be remanded.
Reversed and remanded. *Page 569